United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baraga, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1345
Issued: February 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 27, 2018 appellant, through counsel, filed a timely appeal from a May 25, 2018
merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence on appeal. However, “The Board’s review of a case is limited to the
evidence in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will
not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded
from reviewing this evidence for the first time on appeal. Id.
3

ISSUES
The issues are: (1) whether appellant received a $25,940.06 overpayment of wage-loss
compensation for the period January 1, 2014 through May 27, 2017; (2) whether OWCP properly
determined that she was not entitled to waiver of recovery of the overpayment; and (3) whether it
properly found that it would recover the overpayment of compensation by withholding $400.00
every 28 days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On July 28, 1999 appellant, then a 51-year-old rural route carrier, filed a traumatic injury
claim (Form CA-1) alleging that on May 21, 1999 she injured her right shoulder while in the
performance of duty. She stopped work on July 30, 1999. OWCP accepted the claim for right
limb pain and right reflex sympathetic dystrophy of the upper limb. It paid appellant wage-loss
compensation for intermittent disability until May 9, 2000, when she stopped work and did not
return.4 OWCP paid her wage-loss compensation on the periodic rolls effective January 26, 2003.
A notification of personnel action form (SF-50) dated February 23, 2002 indicated that
appellant had retirement coverage under the Federal Employees Retirement System (FERS).
By letter dated December 9, 2009, OWCP notified appellant that it would need to reduce
her FECA benefits if she began receiving age-related retirement benefits from the Social Security
Administration (SSA) and that failure to report receipt of such benefits could result in an
overpayment of compensation.
On June 8, 2017 SSA provided appellant’s SSA rate with FERS and her hypothetical SSA
rate without FERS from January 2014 to December 2016. With FERS, her SSA rate was $964.40
effective January 2014, $980.70 effective December 2014 and 2015, and $983.60 effective
December 2016. Without FERS, appellant’s SSA rate was $339.40 effective January 2014,
$345.10 effective December 2014 and 2015, and $346.10 effective December 2016.
In a pay rate memorandum dated June 8, 2017, OWCP calculated the amount that it should
have offset from appellant’s wage-loss compensation from January 2014 to December 1, 2016 due
to her receipt of retirement benefits from SSA. It found that effective January 1, 2014, the monthly
offset was $625.00 ($964.40-$339.40), or $576.92 every 28 days; effective December 1, 2014, the
monthly offset was $635.60 ($980.70-345.10) or $586.71 every 28 days; and effective
December 1, 2016, the monthly offset was $637.50 ($983.60-$346.10), or $588.46 every 28 days.
OWCP divided the 28-day offset amount to obtain the daily amount, which it multiplied by the
number of days in each period from January 1, 2014 to May 27, 2017 to calculate the amount that
it overpaid appellant for each period. It added the amounts for each period and determined that it
should have offset $25,940.06 from her wage-loss compensation.

4

By decision dated February 8, 2000, OWCP found that appellant had not established that she was disabled from
employment for intermittent periods in 1999. By decision dated September 10, 2001, it terminated her wage-loss
compensation after finding that she had no further employment-related disability; however, by decision dated
August 20, 2002, an OWCP hearing representative vacated the September 10, 2001 decision.

2

OWCP, on June 13, 2017, informed appellant that she had been receiving a prohibited dual
benefit. It noted that the portion of SSA benefits that she had earned as a federal employee was
part of her retirement and that the receipt of wage-loss compensation under FECA and federal
retirement was prohibited. OWCP adjusted appellant’s FECA benefits to account for her SSA
offset effective May 28, 2017, which reduced her net compensation payments every 28 days to
$1,698.14.
On September 28, 2017 OWCP advised appellant of its preliminary determination that she
had received an overpayment of wage-loss compensation in the amount of $25,940.06 for the
period January 1, 2014 through May 27, 2017 because it failed to offset the portion of her agerelated SSA benefits that she received due to her federal service from her workers’ compensation
benefits. It set forth its calculations of the overpayment, indicating that it had obtained the daily
amount to be offset during each period and had multiplied this amount by the number of days in
each period to obtain the overpayment of compensation. OWCP noted that appellant began
receiving age-related SSA benefits on February 1, 2014 and that she reached 66 years of age in
January 2010. It further informed her of its preliminary determination that she was at fault in the
creation of the overpayment of wage-loss compensation, noting that it had advised her in a
December 9, 2009 letter that receiving SSA retirement benefits would affect the amount of her
FECA compensation and could result in a prohibited dual benefit and overpayment. OWCP
requested that appellant complete the enclosed overpayment recovery questionnaire and submit
supporting financial documents so that it could determine whether she was entitled to wavier of
recovery of the overpayment. Additionally, it notified her that, within 30 days of the date of the
letter, she could request a telephone conference, a final decision based on the written evidence, or
a prerecoupment hearing.
Appellant, on October 14, 2017, requested a telephonic prerecoupment hearing before an
OWCP hearing representative. She challenged the finding that she had received an overpayment
of wage-loss compensation. In an October 21, 2017 overpayment recovery questionnaire (OWCP20), appellant provided her monthly income as $3,708.00 and monthly expenses of $4,020.00.5
She indicated that she had assets of $1,224.00 in a checking account. Appellant related that she
had yearly bills for a trailer because she had to relocate to a warmer climate from January through
April because of her reflex sympathetic dystrophy.
At the telephonic hearing, held on March 13, 2018, counsel challenged the period of the
overpayment, noting that appellant had not received SSA benefits until February 1, 2014, but
OWCP found that the period of the overpayment commenced January 1, 2014. He further
challenged the finding that she was at fault in the creation of the overpayment of compensation.
Appellant advised that her credit card debt resulted from medical expenses. She indicated that she
spent winters in Arizona to avoid the cold due to her reflex sympathetic dystrophy. The hearing
representative requested that appellant provide documentation supporting her claimed expenses,
noting that failure to provide the information would result in a denial of waiver of recovery of the
5

Appellant listed her monthly expenses as $678.00 for housing, $196.00 for electricity, $34.00 for water, $38.00
for sewer, $130.00 for telephone, $180.00 for wood and gas heat, $800.00 for food, $100.00 for car insurance, $300.00
for a car payment, $200.00 for gasoline, $500.00 for medical insurance, $300.00 for a credit card, $250.00 for air
travel, $28.00 for life insurance, $22.00 for cancer insurance. $33.00 for other insurance, and $316.00 for a rental in
Arizona.

3

overpayment. She advised that she had $8,000.00 in a savings account that she planned to use for
new windows. Appellant and her husband also owned a hunting shelter and a camping trailer.
Thereafter, appellant submitted an updated list of monthly and annual expenses. She
asserted that she had monthly expenses of $3,476.00. Appellant explained that she had a monthly
house payment of $555.00, a car payment of $212.00, average heating costs of $84.00, average
utilities of $137.00, average garbage and telephone expenses of $66.00, shared cable expenses of
$56.00, and shared mobile telephone expenses of $31.00. She paid $240.00 monthly for gasoline,
$800.00 for food, $26.00 for medication, $228.00 for acupuncture, $57.00 for electricity, $63.00
for heat, $23.20 for car insurance, $33.91 for life insurance, and $8.60 for accident insurance.
Appellant totaled her annual expenses for car insurance, house insurance, taxes on her winter and
summer homes, her lot in Arizona and camper rental, insurance and taxes on her Arizona camper,
truck plates, van plates, and wood for heat as $10,262.00, which she divided by 12 to find a
monthly average of $855.21. She indicated that her monthly income was $3,694.00. Appellant
submitted copies of bank statements and bills.
By decision dated May 25, 2018, OWCP’s hearing representative found that appellant had
received an overpayment of compensation in the amount of $25,940.06 for the period January 1,
2014 through May 27, 2017 because she received wage-loss compensation from OWCP and agerelated benefits from SSA without the appropriate offset. She modified the preliminary
overpayment determination to find that she was not at fault in the creation of the overpayment.
The hearing representative denied waiver of recovery of the overpayment of compensation as
appellant’s income exceeded her ordinary and necessary expenses. She found that the expenses
for spending the winter in Arizona did not constitute ordinary and reasonable expenses, and that
after omitting these expenses appellant’s income exceeded her expenses by over $1,000.00
monthly in discretionary income. The hearing representative also noted that appellant had assets
of $6,000.00 in a bank account, a trailer worth $2,000.00, and a hunting property of unknown
value. She determined that OWCP should recover the overpayment by deducting $400.00 from
her continuing compensation payments every 28 days.
On appeal counsel asserts that OWCP did not establish that appellant received dual
benefits. He further challenges the calculation and period of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.6 Section 8116 limits the right of an employee to receive compensation.
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States.7
Section 10.421(d) of OWCP’s implementing regulations requires that it reduce the amount
of compensation by the amount of SSA benefits that are attributable to the federal service of the
6

5 U.S.C. § 8102(a).

7

Id. at § 8116.

4

employee.8 FECA Bulletin No. 97-09 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.9
Section 404.310 of SSA regulations provides that entitlement to SSA benefits begins at 62
years. Section 404.409 of SSA regulations provides that for individuals born from 1943 to 1954,
full retirement age is 66 years.11
10

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of wage-loss compensation in the amount of $25,940.06 for the period January 1, 2014 through
May 27, 2017.
OWCP accepted that appellant sustained right limb pain and right reflex sympathetic
dystrophy due to a May 21, 1999 employment injury. It paid her wage-loss compensation for total
disability on the periodic rolls effective January 26, 2003. Beginning January 1, 2014, appellant
also received age-related retirement benefits from SSA. As noted, a claimant cannot receive
concurrent compensation for wage loss and SSA retirement benefits attributable to federal service
for the same period.12 The information provided by SSA indicated that appellant received agebased SSA benefits that were attributable to her federal service from January 1, 2014 through
May 27, 2017, and thus she received an overpayment of wage-loss compensation.13
OWCP calculated the overpayment of compensation by determining the portion of SSA
benefits that were attributable to appellant’s federal service. The SSA provided her SSA rate with
FERS and without FERS for specific periods commencing January 1, 2014 through
December 1, 2016. The difference between these amounts must be deducted from appellant’s
FECA benefits. OWCP provided its calculations of the amount that it should have offset for each
relevant period based on the SSA worksheet. The Board has reviewed OWCP’s calculations and
finds that it properly determined that appellant received dual benefits totaling $25,940.06, creating
an overpayment of compensation in that amount.14
On appeal counsel challenges fact, amount, and the period of the overpayment. He
maintains that she did not receive age-related SSA benefits until February 2014, when she turned
8

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

9

FECA Bulletin No. 97-09 (February 3, 1997); see also G.K., Docket No. 18-0243 (issued August 17, 2018).

10

20 C.F.R. § 404.310.

11

Id. at § 404.409.

12

See S.M., Docket No. 17-1802 (issued August 20, 2018); D.M., Docket No. 17-0983 (issued August 3, 2018).

13

Id.

14

See E.K., Docket No. 18-0587 (issued October 1, 2018); L.M., Docket No. 16-1035 (issued November 27, 2017).

5

66 years old. Appellant, however, turned 66 years old in January 2014, and SSA indicated that
she had received benefits commencing that month. Counsel has not submitted evidence supporting
his contention that OWCP erred in calculating the period or amount of the overpayment of wageloss compensation or that she had not received age-related SSA benefits as found.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA15 provides that an overpayment must be recovered unless “incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or would be against equity and good conscience.” (Emphasis
added.) Thus, a finding that appellant was without fault does not automatically result in waiver of
the overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good conscience.16
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.17 An individual’s liquid assets
include, but are not limited, to cash, the value of stocks, bonds, savings accounts, mutual funds,
and certificates of deposits.18 Nonliquid assets include, but are not limited to, the fair market value
of an owner’s equity in property such as a camper, boat, second home, and furnishings and
supplies.19
Section 10.437 provides that recovery of an overpayment is considered to be against equity
and good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse.20 To establish that a valuable right has been relinquished, it must be

15

5 U.S.C. § 8129(1)-(b); see D.C., Docket No. 17-0559 (issued June 21, 2018).

16

See V.T., Docket No. 18-0628 (issued October 24, 2018).

17

20 C.F.R. § 10.436. An individual is deemed to need substantially all of his or her monthly income to meet
current and ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00.
M.P., Docket No. 18-0902 (issued October 16, 2018). OWCP procedures provide that assets must not exceed a
resource base of $4,800.00 for an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00
for each additional dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Actions, Chapter 6.200.6(a) (June 2009).
18

Id.

19

Id.

20

20 C.F.R. § 10.437.

6

shown that the right was in fact valuable, that it cannot be regained, and that the action was based
chiefly or solely in reliance on the payments or on the notice of payment.21
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the $25,940.06
overpayment of wage-loss compensation.
OWCP determined that appellant was without fault in the creation of the overpayment. It
may, therefore, only require recovery of the overpayment if it would not defeat the purpose of
FECA or be against equity and good conscience.22
The Board finds that OWCP properly determined that appellant did not require
substantially all of her income to meet ordinary living expenses. Appellant indicated that she had
monthly expenses of $3,476.00 and monthly income of $3,694.00. The hearing representative
noted that appellant had a monthly surplus of $200.00 and further determined that the expenses
appellant incurred by spending winters in Arizona did not constitute ordinary and reasonable
expenses and resulted in a monthly surplus of $1,000.00. As her monthly income exceeded her
ordinary and necessary living expenses by more than $50.00, appellant did not need substantially
all of her income for ordinary and necessary living expenses.23
Additionally, the evidence of record does not demonstrate that recovery of the overpayment
would be against equity and good conscience. Appellant submitted no evidence that she had relied
upon the incorrect payments to her detriment or that she would experience severe financial
hardship attempting to repay the debt.24 Consequently, OWCP properly denied waiver of recovery
of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as soon as the error is discovered or his or her attention is called to the
same. If no refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors so as to minimize hardship.25

21

Id. at § 10.437(b)(1).

22

See supra note 14; see also S.M., Docket No. 17-1802 (issued August 20, 2018).

23

See V.T., Docket No. 18-0628 (issued October 25, 2018). The hearing representative also noted that appellant
had a travel trailer worth $2,000.00 and $6,000.00 in a bank account. However, as her income exceeds her ordinary
and necessary living expenses by more than $50.00, it is not necessary for OWCP to consider whether her assets
exceed the allowable resource base. See J.W., Docket No. 16-1355 (issued January 10, 2017).
24

20 C.F.R. § 10.437; see also V.T., Docket No. 18-0628 (issued October 25, 2018).

25

20 C.F.R. § 10.441(a).

7

ANALYSIS -- ISSUE 3
The Board finds that OWCP gave due regard to the financial information appellant
submitted as well as the factors set forth in section 10.441. As appellant’s monthly income
exceeded her ordinary and necessary expenses by more than $400.00, OWCP did not abuse its
discretion in requiring recovery of the overpayment by deducting $400.00 every 28 days from each
of her continuing compensation payments. The Board finds that OWCP properly required
recovery of the overpayment in this case.26
CONCLUSION
The Board finds that appellant received a $25,940.06 overpayment of wage-loss
compensation for the period January 1, 2014 through May 27, 2017. The Board further finds that
OWCP properly determined that she was not entitled to waiver of recovery of the overpayment
and properly found that it would recover the overpayment of compensation by withholding
$400.00 every 28 days from her continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the May 25, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

26

See M.P., Docket No. 18-0902 (issued October 16, 2018).

8

